—In a proceeding pursuant to CPLR article 78 to compel disclosure of the District Attorney’s instructions to the Grand Jury with regard to Dutchess County Indictment No. 132/78, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Bernhard, J.), dated January 18, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner failed to demonstrate a compelling and particularized need for access to the Grand Jury minutes which he seeks (see, Matter of District Attorney of Suffolk County, 58 NY2d 436, 444). We additionally note that Grand Jury minutes are court records and not agency records and accordingly are exempt from the ambit of the Freedom of Information Law, Public Officers Law § 84 et seq. (see, Matter of Moore v Santucci, 151 AD2d 677). Bracken, J. P., Miller, Lawrence, Copertino and Santucci, JJ., concur.